USCA11 Case: 21-10125     Date Filed: 11/04/2021   Page: 1 of 15




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10125
                   Non-Argument Calendar
                   ____________________

LUIS ENRIQUEZ LORENZO RODRIGUEZ,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 1:16-cv-22607-UU
                   ____________________
USCA11 Case: 21-10125              Date Filed: 11/04/2021   Page: 2 of 15




2                            Opinion of the Court               21-10125


Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Luis Lorenzo Rodriguez, a federal prisoner, appeals the dis-
trict court’s denial of his authorized successive 28 U.S.C. § 2255
motion to vacate. The district court granted a certificate of appeal-
ability (“COA”) on two issues: “(1) whether [it] erred in applying
the reasonable probability harmless error review standard to the
error identified as a Stromberg 1 error in this case; and (2) whether
[it] erred in determining the error was harmless.” The government
responds by moving for summary affirmance of the district court’s
order and for a stay of the briefing schedule, arguing that Rodri-
guez’s motion is procedurally defaulted under this Court’s decision
in Granda v. United States, 990 F.3d 1272 (11th Cir. 2021), and that
Granda otherwise forecloses his appeal on the merits.
        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).


1   Stromberg v. California, 283 U.S. 359 (1931).
USCA11 Case: 21-10125        Date Filed: 11/04/2021      Page: 3 of 15




21-10125                Opinion of the Court                         3

       When reviewing a district court’s denial of a 28 U.S.C. § 2255
motion, we review questions of law de novo and factual findings
for clear error. Lynn v. United States, 365 F.3d 1225, 1232 (11th
Cir. 2004). Similarly, we review de novo whether procedural de-
fault precludes a § 2255 movant’s claim, which is a mixed question
of law and fact. Granda, 990 F.3d at 1286.
       While the scope of review in a § 2255 appeal is limited to
issues specified in the COA, we will read the COA to encompass
procedural issues that must be resolved before we can reach the
merits of the underlying claim. McCoy v. United States, 266 F.3d
1245, 1248 n.2 (11th Cir. 2001). Subject to the preceding, we may
affirm the judgment of the district court on any ground supported
by the record, regardless of whether that ground was relied upon
or even considered by the district court. LeCroy v. United States,
739 F.3d 1297, 1312 (11th Cir. 2014).
       Section 2255 allows federal prisoners to obtain post-convic-
tion relief and set aside prior convictions when a sentence “was im-
posed in violation of the Constitution or laws of the United States.”
28 U.S.C. § 2255(a). However, a § 2255 claim may be procedurally
defaulted if the petitioner failed to raise the claim on direct appeal.
Jones v. United States, 153 F.3d 1305, 1307 (11th Cir. 1998); see also
Lynn, 365 F.3d at 1234 (“[A] defendant generally must advance an
available challenge to a criminal conviction or sentence on direct
appeal or else the defendant is barred from presenting that claim in
a § 2255 proceeding.”). Procedural default is not jurisdictional, but
rather is an affirmative defense. See Howard v. United States, 374
USCA11 Case: 21-10125        Date Filed: 11/04/2021      Page: 4 of 15




4                       Opinion of the Court                 21-10125

F.3d 1068, 1073 (11th Cir. 2004). Procedural default does not apply,
however, to alleged errors that are jurisdictional. United States v.
Bane, 948 F.3d 1290, 1294 (11th Cir. 2020).
        A defendant can overcome this procedural bar by establish-
ing either (1) cause for the default and actual prejudice from the
alleged error, or (2) that he is actually innocent of the crimes for
which he was convicted. Id. at 1072. Although “a claim that is so
novel that its legal basis is not reasonably available to counsel may
constitute cause for a procedural default,” the main inquiry “is not
whether subsequent legal developments have made counsel’s task
easier, but whether at the time of the default the claim was availa-
ble at all.” McCoy, 266 F.3d at 1258 (citations and quotation marks
omitted); see also Bousley v. United States, 523 U.S. 614, 623 (1998)
(holding that perceived futility does not constitute cause to excuse
a procedural default).
       “To prevail on a cause and prejudice theory, a petitioner
must show actual prejudice. Actual prejudice means more than
just the possibility of prejudice; it requires that the error worked to
the petitioner’s actual and substantial disadvantage, infecting his
entire trial with error of constitutional dimensions.” Granda, 990
F.3d at 1288 (quotation marks omitted). The actual-prejudice
standard is a more stringent standard than plain error. Id. The ul-
timate question is whether the intrusion affected the jury’s deliber-
ations and verdict. Id. To demonstrate that he suffered actual prej-
udice, a petitioner must show at least a substantial likelihood that
the jury actually relied on an invalid predicate. Id. However, we
USCA11 Case: 21-10125        Date Filed: 11/04/2021     Page: 5 of 15




21-10125               Opinion of the Court                         5

have noted that “a federal court may skip over the procedural de-
fault analysis if a claim would fail on the merits in any event.” Dal-
las v. Warden, 964 F.3d 1285, 1307 (11th Cir. 2020), cert. denied,
No. 20-7589 (U.S. Oct. 4, 2021).
       Section 924(c) provides for a mandatory consecutive sen-
tence for any defendant who uses or carries a firearm during a
crime of violence or a drug-trafficking crime. 18 U.S.C. § 924(c)(1).
Section 924(o) provides that “[a] person who conspires to commit
an offense under subsection (c) shall be imprisoned for not more
than 20 years.” 18 U.S.C. § 924(o). For the purposes of § 924(c), a
“crime of violence” means an offense that is a felony and:
      (A)    has as an element the use, attempted use, or
             threatened use of physical force against the
             person or property of another, or
      (B)    that by its nature, involves a substantial risk
             that physical force against the person or prop-
             erty of another may be used in the course of
             committing the offense.
Id. § 924(c)(3)(A), (B). We have referred to § 924(c)(3)(A) as the
“elements clause” and to § 924(c)(3)(B) as the “residual clause.”
United States v. Davis, 139 S. Ct. 2319, 2323, 2336 (2019). The Su-
preme Court held in Davis that § 924(c)(3)(B)’s residual clause was
unconstitutionally vague. Id. We have held that a challenge that
the § 924(c) counts of an indictment failed to charge an offense
against the laws of the United States because the predicate offenses
USCA11 Case: 21-10125        Date Filed: 11/04/2021     Page: 6 of 15




6                      Opinion of the Court                 21-10125

were not crimes of violence was jurisdictional and thus not waived
by the defendant pleading guilty. United States v. St. Hubert, 909
F.3d 335, 343–44 (11th Cir. 2018).
        After Davis, we held that conspiracy to commit Hobbs Act
robbery did not qualify as a crime of violence under the elements
clause. Brown v. United States, 942 F.3d 1069, 1075–76 (11th Cir.
2019). But we have held that attempted Hobbs Act robbery quali-
fies as a crime of violence under § 924(c)’s elements clause. St. Hu-
bert, 909 F.3d at 351. However, the Supreme Court recently
granted certiorari in United States v. Taylor to consider whether
attempted Hobbs Act robbery qualifies as a crime of violence under
§ 924(c)’s elements clause. United States v. Taylor, 141 S. Ct. 2882
(2021).
       In Granda, we held that a § 2255 movant’s challenge under
Davis was procedurally defaulted and that he could not show
cause, actual prejudice, or actual innocence to overcome the de-
fault. Granda, 990 F.3d at 1286–92. Specifically, we determined
that the petitioner could not show cause for failing to raise a vague-
ness challenge to § 924(c) on direct appeal in 2009 because the law
in existence at the time of his appeal confirmed that “he did not
then lack the building blocks of a due process vagueness challenge”
to the residual clause. Id. at 1287 (quotation marks omitted).
Moreover, we reasoned that, because “[t]he tools existed to chal-
lenge myriad other portions of § 924(c) as vague[,] they existed to
support a similar challenge to its residual clause.” Id. at 1288.
USCA11 Case: 21-10125         Date Filed: 11/04/2021     Page: 7 of 15




21-10125                Opinion of the Court                          7

        Next, we reasoned that, even if Granda could show cause,
he could not show actual prejudice to overcome procedural de-
fault, because the jury’s findings as to which of his multiple, quali-
fying convictions was a predicate for his § 924(o) conviction rested
on the same operative facts and set of events—a conspiracy and
attempt to rob at gunpoint a tractor-trailer of cocaine. Id. at 1289.
We concluded that the alternative predicate offenses were inextri-
cably intertwined and encompassed in a “tightly bound factual re-
lationship” that precluded him from showing actual prejudice. Id.
at 1291. We further concluded that Granda also could not show
actual innocence to overcome procedural default, as the inextrica-
bly intertwined nature of his valid drug-trafficking and crime-of-vi-
olence predicates with his invalid Hobbs-Act-conspiracy predicate,
“[made] it impossible for Granda to show that his § 924(o) convic-
tion was in fact based on the conspiracy-to-rob predicate.” Id. at
1291–92.
        In Granda, we also held that, notwithstanding procedural
default, collateral relief for a Davis claim is proper only if the court
has “grave doubt” about whether a trial error had “substantial and
injurious effect or influence” in determining the verdict. Id. at 1292
(quoting Davis v. Ayala, 576 U.S. 257, 267–68 (2015)). We ex-
plained that a petitioner must show more than a reasonable possi-
bility that the error was harmful, and we would grant relief “only
if the error ‘resulted in actual prejudice’” to the petitioner. Id.
(quoting Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)). Thus, it
is not enough for a petitioner to show that the court may have
USCA11 Case: 21-10125        Date Filed: 11/04/2021      Page: 8 of 15




8                       Opinion of the Court                 21-10125

relied on the now-invalid residual clause; he must show a substan-
tial likelihood that the court did rely only on that subsection.
Id. at 1288.
       Further, we rejected the argument that we must apply the
categorical approach to a § 924(c) conviction to presume that con-
viction rested on an invalid predicate. Id. at 1295–96. We reasoned
that the defendant’s general verdict in Granda did not mandate ap-
plication of the categorical approach because the Brecht harmless
error standard only required it to determine whether, as a matter
of law, there was “grave doubt about whether an instruction on an
invalid predicate substantially influenced what the jury already
found beyond a reasonable doubt.” Id. at 1295. We explained that
our holding that Granda did not suffer harm from the erroneous
jury instruction was not inconsistent with our decision in In re
Gomez, 830 F.3d 1225 (11th Cir. 2016), in which we authorized a
movant to file a second or successive § 2255 motion alleging that
his § 924(c) conviction was based on an invalid predicate because
the jury could have found that he only “possessed” a firearm during
his offense of Hobbs Act conspiracy where the general verdict did
not reveal a finding that he was guilty of “conspiring to carry a fire-
arm” during one, some, or all of his predicate offenses. Id. at 1296
(quoting Gomez, 830 F.3d at 1227–28). We noted that Gomez left
open the possibility that the district court would apply Brecht’s
harmless error inquiry to Gomez’s challenge on the merits. Id. We
concluded that, because Brecht only requires an examination of
whether alternative, valid predicates grounded a defendant’s
USCA11 Case: 21-10125         Date Filed: 11/04/2021     Page: 9 of 15




21-10125                Opinion of the Court                          9

§ 924(c) conviction, a defendant cannot succeed on the merits of
his challenge if there were other valid predicates that the jury could
have relied on to support his conviction. Id. at 1296.
       In Parker, we applied Granda to another § 2255 movant
challenging his § 924(c) and (o) convictions under Davis. Parker v.
United States, 993 F.3d 1257, 1262–65 (11th Cir. 2021). The defend-
ant was convicted of eight counts, all of which stemmed from a
conspiracy to rob a drug stash house of cocaine. Id. at 1259–61.
We determined that the movant’s challenges were procedurally
defaulted because he did not argue during his original proceedings
that his convictions under § 924(c) and (o) must be vacated because
§ 924(c)’s residual clause was unconstitutionally vague. Id. at 1262.
We noted that “Granda held that a vagueness-based challenge to
the § 924(c)(3)(B) residual clause was not sufficiently novel to es-
tablish cause, and the inextricability of [a petitioner’s] valid and in-
valid predicate offenses would prevent him from showing preju-
dice.” Id. at 1265.
       In Foster, which involved Parker’s codefendant, we relied
on both Granda and Parker in affirming the denial of a Davis-based
§ 2255 motion challenging the movant’s § 924(c) and (o) convic-
tions. Foster v. United States, 996 F.3d 1100, 1107–10 (11th Cir.
2021), petition for cert. filed, No. 20-1732 (U.S. Sept. 29, 2021). We
determined that the government had waived its procedural default
argument by failing to raise it below. Id. at 1106–07. However, we
held that the prisoner’s Davis claim failed on the merits because the
inclusion of an invalid predicate of conspiracy to commit Hobbs
USCA11 Case: 21-10125        Date Filed: 11/04/2021     Page: 10 of 15




10                      Opinion of the Court                 21-10125

Act robbery in his indictment and jury instructions was harmless,
as it was inextricably intertwined with two qualifying drug-traffick-
ing predicate offenses. Id. at 1107–10.
        Our prior panel precedent rule mandates that “a prior
panel’s holding is binding on all subsequent panels unless and until
it is overruled or undermined to the point of abrogation by the Su-
preme Court or by this court sitting en banc.” United States v.
Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). There is no exception
to the rule based upon an “overlooked reason” or “perceived defect
in the prior panel’s reasoning or analysis as it relates to the law in
existence at that time.” Smith v. GTE Corp., 236 F.3d 1292, 1303
(11th Cir. 2001) (quotation marks omitted); see also United States
v. Lee, 886 F.3d 1161, 1163 n.3 (11th Cir. 2018) (“It does not matter
whether a prior case was wrongly decided; whether it failed to con-
sider certain critical issues or arguments; or whether it lacked ade-
quate legal analysis to support its conclusions.” (citations omitted)).
A grant of certiorari does not change circuit law or free us from
following the prior panel precedent rule. See Gissendaner v. Ga.
Dep’t of Corr., 779 F.3d 1275, 1284 (11th Cir. 2015) (“Until the Su-
preme Court issues a decision that actually changes the law, we are
duty-bound to apply this Court’s precedent . . . .”); Ritter v. Thig-
pen, 828 F.2d 662, 665–66 (11th Cir. 1987) (stating that “a grant of
certiorari does not constitute new law”).
       Here, the government is correct as a matter of law that Ro-
driguez’s challenge is foreclosed by Granda, Parker, and Foster.
First, to the extent that Rodriguez argues that our rulings in
USCA11 Case: 21-10125        Date Filed: 11/04/2021     Page: 11 of 15




21-10125                Opinion of the Court                        11

Granda, Parker, and Foster were wrongly decided, his argument
fails under our prior panel precedent rule. Lee, 886 F.3d at 1163
n.3; Archer, 531 F.3d at 1352. Similarly, Rodriguez’s argument that
attempted Hobbs Act robbery is not categorically a crime of vio-
lence is also precluded by binding precedent, as we held in St. Hu-
bert that attempted Hobbs Act robbery qualifies as a crime of vio-
lence under § 924(c)’s elements clause. 909 F.3d at 351. And while
the Supreme Court has granted certiorari to consider whether at-
tempted Hobbs Act robbery qualifies as a crime of violence under
§ 924(c)’s elements clause, a grant of certiorari does not itself un-
dermine binding precedent. Ritter, 828 F.2d at 665–66; see also
Archer, 531 F.3d at 1352 (articulating this Court’s prior panel prec-
edent rule).
        Next, despite the district court’s finding to the contrary, the
government is correct as a matter of law that his challenge is pro-
cedurally defaulted under Granda and Parker. Groendyke Transp.,
Inc., 406 F.2d at 1162; Granda, 990 F.3d at 1286–92; Parker, 993 F.3d
at 1265. Rodriguez did not raise on direct appeal an argument that
§ 924(c)(3)(B) was unconstitutionally vague. And he cannot show
cause for failing to do so because we have since concluded that the
building blocks to bring such a due process vagueness challenge
existed at the time of his direct appeal, and he had the tools to chal-
lenge § 924(c) as vague. Granda, 990 F.3d at 1286–92; Parker, 993
F.3d at 1265. Indeed, Rodriguez’s direct appeal in 2011 occurred
after the petitioner’s direct appeal in Granda.
USCA11 Case: 21-10125       Date Filed: 11/04/2021    Page: 12 of 15




12                     Opinion of the Court                21-10125

       Moreover, even if Rodriguez could show cause, he could
not establish actual prejudice or actual innocence to overcome de-
fault because his valid and invalid predicate offenses were “inextri-
cably intertwined” and encompassed in a “tightly bound factual re-
lationship” that prevents him from showing a substantial likelihood
that the jury actually relied on an invalid predicate. Granda, 990
F.3d at 1291. The factual circumstances that gave rise to Rodri-
guez’s convictions arose out of a home-invasion robbery during
which he conspired with three codefendants to rob a house of
money and drugs. Like in Granda and Parker, the objects of the
Hobbs Act conspiracy offense, the attempted Hobbs Act robbery
offense, and the drug-trafficking offense were the drugs and drug
proceeds that the defendants believed were in the house. See
Granda, 990 F.3d at 1298; Parker, 993 F.3d at 1259–61. And Rodri-
guez had knowledge of the drug-trafficking objective of the rob-
bery, as the defendants selected the Roche’s house because they
believed that it contained drug proceeds and drugs. In reaching its
verdict, the jury did not indicate which of the possible predicate
offenses it relied on to find Rodriguez guilty of Count 3. But be-
cause the object of the offenses was the same, the jury could not
have found that Rodriguez possessed his firearm in furtherance of
the robbery conspiracy without also finding at the same time that
he possessed the firearm in furtherance of his conspiracy and at-
tempt to obtain and distribute drugs and attempt the robbery itself.
Granda, 990 F.3d at 1289. Thus, due to their inextricably inter-
twined nature, Rodriguez could not show a substantial likelihood
that the jury actually relied on an invalid predicate. Id. at 1291.
USCA11 Case: 21-10125        Date Filed: 11/04/2021     Page: 13 of 15




21-10125                Opinion of the Court                        13

       Rodriguez argues that his constitutional challenge to his §
924(o) conviction cannot be procedurally defaulted because it is a
jurisdictional challenge, citing our holding in St. Hubert that a chal-
lenge that the predicate offense for a § 924(c) conviction was not a
“crime of violence” was a jurisdictional claim that was not waived
by a guilty plea. Bane, 948 F.3d at 1294; St. Hubert, 909 F.3d at
343–44. Although we have not explicitly considered in a published
opinion whether such a challenge to a § 924(c) conviction cannot
be procedurally defaulted because it is jurisdictional, we have held
in Granda and Parker that a claim like Rodriguez’s can be proce-
durally defaulted. Granda, 990 F.3d at 1286–92; Parker, 993 F.3d at
1262. Pursuant to the prior panel precedent rule, Granda and Par-
ker are binding until they are overruled or undermined to the point
of abrogation, and there is no exception to the prior panel prece-
dent rule based on law or arguments that those decisions may have
overlooked. Archer, 531 F.3d at 1352; Smith, 236 F.3d at 1303; Lee,
886 F.3d at 1163 n.3.
        Moreover, Rodriguez’s challenge to his § 924(o) conviction
fails on the merits under Granda and its progeny. Granda, 990 F.3d
at 1292; Parker, 993 F.3d at 1265; Foster, 996 F.3d at 1107–10; see
Dallas, 964 F.3d at 1307 (noting that “a federal court may skip over
the procedural default analysis if a claim would fail on the merits in
any event”). Rodriguez relies on the standard set out in Stromberg
to support his challenge on the merits and acknowledges that
Stromberg error is subject to Brecht’s harmless error standard,
which requires him to show that the alleged error resulted in actual
USCA11 Case: 21-10125       Date Filed: 11/04/2021    Page: 14 of 15




14                     Opinion of the Court                21-10125

prejudice. Granda, 990 F.3d at 1292; Foster, 996 F.3d at 1109. Be-
cause Brecht’s harmless error inquiry requires an examination of
whether alternative, valid predicates grounded Rodriguez’s convic-
tion, he cannot succeed on the merits of his challenges, as there
were other valid predicates that the jury could have relied on to
support his conviction. Granda, 990 F.3d at 1296. Like in Granda,
Parker, and Foster, which all involved materially similar facts, Ro-
driguez cannot prevail on the merits for the same reason that he
cannot show actual prejudice—the jury could not have found that
he possessed his firearm in furtherance of the conspiracy to steal
drugs without also finding at the same time that he possessed the
firearm in furtherance of his conspiracy and attempt to obtain and
distribute drugs and attempt the robbery itself. Granda, 990 F.3d
at 1289, 1293; Parker, 993 F.3d at 1265; Foster, 996 F.3d at 1107–09.
       His argument that his case is distinguishable from Granda
similarly fails due to the inextricably intertwined nature of his of-
fenses. Although the jury was instructed that the government was
required to prove that he violated § 924(c) during a single crime of
violence or drug trafficking crime, rather than both, the jury could
not have found him guilty of possessing the gun during the at-
tempted Hobbs Act robbery without also finding him guilty of pos-
sessing it during the drug trafficking offense. Because Rodriguez’s
Hobbs Act conspiracy was inextricably intertwined with the other
predicate offenses, the “record does not provoke grave doubt about
whether [his] § 924(o) conviction rested on an invalid predicate.”
Granda, 990 F.3d at 1293. Further, we rejected Rodriguez’s
USCA11 Case: 21-10125      Date Filed: 11/04/2021    Page: 15 of 15




21-10125              Opinion of the Court                      15

argument that it must apply the categorical approach to a § 924(o)
conviction to presume that that conviction rested on an invalid
predicate. Id. at 1295–96. Therefore, even if Rodriguez could over-
come procedural default, his merits challenge fails because he did
not suffer harm due to the inextricably intertwined nature of his
predicate offenses.
       Accordingly, because the government’s position is clearly
correct as a matter of law, we GRANT its motion for summary af-
firmance and DENY as moot its accompanying motion to stay the
briefing schedule. See Groendyke Transp., Inc., 406 F.2d at 1162.